The opinion of the court was delivered
Per Curiam.
Clayton Anderson was indicted and tried with five co-defendants in the Essex County Court for first degree murder. Anderson was found guilty without a recommendation of life imprisonment and was sentenced to death. Upon appeal to this Court the judgment of conviction was reversed and the cause remanded for a new trial. See State v. Blanchard, 44 N. J. 195 (1965). Anderson was thereafter tried by himself on said murder indictment and convicted of murder in the second degree and sentenced to from 21 to 25 years in the State Prison. Prom this judgment of conviction he now appeals.
*253We have reviewed the testimony of the retrial and considered defendant’s grounds and arguments for reversal. We find no basis to reverse the conviction.
Affirmed.
For affirmance — Chief Justice Weintraub and Justices Jacobs, Francis, Proctor, Schettino and Haneman — 6.
For reversal — None.